                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 18-61694-CIV-MORENO/SELTZER

DONNA COOPER, on behalf of herself
and all others similarly situated,

      Plaintiff,

vs.

FLORIDA FIRST INSURANCE
AGENCY, LLC,

     Defendant.
________________________________/

                                        ORDER

      THIS CAUSE is before the Court on Plaintiff Donna Cooper’s Motion to Compel

Defendant to Produce Documents [DE 15]. Plaintiff argues that Defendant’s response of

“None” to Request for Production Numbers 3, 5, 6, 7, 8, 9, 10, and 11 is improper and

requests an order compelling responses to those requests. In addition, Plaintiff seeks an

order overruling Defendant’s objections to Request Numbers 12 and 13.

      In response, Defendant states that it responded “None” to Request for Production

Numbers 3, 5, 6, 7, 8, 9, 10, and 11 because Plaintiff narrowly and specifically defined

“telephone dialing equipment” in its Request for Production and, therefore, there are no

responsive documents. Plaintiff described “telephone dialing equipment” as follows: “[A]ny

telecommunications, telemarketing or computer equipment, including but not limited to,

‘ringless voicemails’ or other voicemail system used to make PHONE CALLS.” Defendant

seemingly takes a very narrow view of Plaintiff’s description of “telephone dialing
equipment.” The Court does not. Accordingly, Plaintiff’s Motion to Compel responses to

Request Numbers 3, 5, 6, 7, 8, 9, 10, and 11 will be granted.

       Request Numbers 12 and 13 seek the following information: “DOCUMENTS

sufficient to IDENTIFY ALL CALL RECIPIENTS during the CLASS PERIOD” and

“DOCUMENTS sufficient to IDENTIFY the total number of CALL RECIPIENTS during the

CLASS PERIOD.”        Defendant responded to Request Numbers 12 and 13 with the

objection that the requests are “unduly burdensome and [are] not likely to lead to the

discovery of admissible evidence and violates the Defendant’s proprietary business

information.” Defendant argues that Request Numbers 12 and 13 ask for documents well

beyond the scope of this lawsuit and that the responses would include all of Defendant’s

clients and potential clients, which is proprietary and confidential information. Defendant

asks that if production is required, that it be subject to a confidentiality order.

       Defendant uses the wrong standard for discovery objections. Rule 26(b)(1), Federal

Rules of Civil Procedure states as follows:

              Scope in General. Unless otherwise limited by court order, the
              scope of discovery is as follows: Parties may obtain discovery
              regarding any nonprivileged matter that is relevant to any
              party’s claim or defense and proportional to the needs of the
              case, considering the importance of the issues at stake in the
              action, the amount in controversy, the parties’ relative access
              to relevant information, the parties’ resources, the importance
              of the discovery in resolving the issues, and whether the
              burden or expense of the proposed discovery outweighs its
              likely benefit. Information within this scope of discovery need
              not be admissible in evidence to be discoverable.




                                               2
This is a class action brought under the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227, et seq. Plaintiff alleges that Defendant contacted Plaintiff and class

members on their telephones using an autodialer and/or an artificial or prerecorded voice

without their prior express written consent within the meaning of the Telephone Consumer

Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”). In light of the allegations of the

Complaint, the Court concludes that Request Numbers 12 and 13 seek information that is

both relevant and proportional to the needs of the case. The Court, however, agrees with

Defendant that the information sought is proprietary and confidential.           Accordingly,

Plaintiff’s Motion to Compel responses to Request Numbers 12 and 13 will be granted,

subject to the entry of a confidentiality order.

       Finally, Plaintiff requests, and Defendant does not object to, an extension of the

discovery deadline to March 14, 2018. The Magistrate Judge is unable to grant an

extension of the District Court’s pre-trial deadlines [DE 7]. Accordingly, that request will be

denied without prejudice to bring before the District Court. Accordingly, it is hereby

       ORDERED AND ADJUDGED that Plaintiff’s Motion to Compel Defendant to

Produce Documents is GRANTED IN PART AND DENIED IN PART. The parties shall

submit a proposed Joint Confidentiality Order to the Court no later than Thursday,

December 27, 2018, by email to Chambers (seltzer@flsd.uscourts.gov). Defendant shall

produce documents responsive to Request Numbers 3, 5, 6, 7, 8, 9, 10, 11, 12, and 13




                                              3
no later than January 4, 2019, in accordance with the Joint Confidentiality Order as

necessary.   Plaintiff’s request to extend the discovery deadline is DENIED without

prejudice to renew before the District Court in a separate motion.

      DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 17th day of

December 2018.




Copies furnished counsel via CM/ECF




                                            4
